Citation Nr: 0323184	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  


REMAND

The veteran claims that he is entitled to service connection 
for a left knee condition.  Before the Board can adjudicate 
this claim, however, additional action by the RO is 
necessary.  

The Board notes that important procedural aspects of the law 
governing VA benefits have changed during the course of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA provides, in pertinent part, that VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court)  held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that this claim was filed prior to the 
November 2000 date of enactment of the VCAA.  However, the 
current claim is still pending before VA and to the extent 
that the Kuzma case may be distinguished from the instant 
case because of the finality of the Board decision in Kuzma 
at the time of the November 2000 VCAA enactment date, the 
Board finds that such provisions of the VCAA are applicable 
to this pending appeal.   

In order to comply with the VCAA, the Board developed the 
record on its own by requesting additional evidence, pursuant 
to 38 C.F.R. § 19.9(a)(2)(ii) (2002).  In particular, the 
Board instructed the RO to schedule the veteran for a VA 
examination to determine whether he suffers from a left knee 
condition as a result of service.  That examination was 
conducted in May 2003.  However, since this report was not 
considered by the RO, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2) and (a)(2)(ii), noting that it is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As such, the RO must adjudicate the 
veteran's claim based on the newly submitted evidence.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

After undertaking any additional 
development or notification action 
necessitated by the VCAA, the RO should 
readjudicate the issue on appeal and 
consider all evidence received since the 
statement of the case was issued in 
February 2000.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, if in order, and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




